continued from PTO-303, item 3(a):
The proposed amendments in claim 1, and proposed new claims 20-23 would raise new issues that would require further considerations and/or new search. Therefore, the proposed amendments and proposed new claims have not been entered.

continued from PTO-303, item 12:
Applicant submits:
“Thus, Claim 1 as amended now specifies that the SHA3 core operates to: 
process the header and the nonce value to generate a first portion of the DAG data, without accessing data stored in a memory prior to receiving the request, the first portion of the DAG data including the DAG data page identified by the request The Applicant submits that this clause distinguishes Claim 1 from Franchetti, as well as the other cited references.” (see page 8, last par)
Examiner maintains:
Applicant’s arguments are directed to the proposed amendments, which have not been entered for the reasons stated above.  Therefore, Applicant’s arguments are moot.

/PEILIANG PAN/           Examiner, Art Unit 2492                                                                                                                                                                                             

/SALEH NAJJAR/           Supervisory Patent Examiner, Art Unit 2492